Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments directed to the pivotable grasping surfaces of the pair of arms (p. 10 of Applicant Arguments/Remarks, filed 07/21/2022), of the presently amended claims (filed 07/21/2022) have been fully considered and are persuasive to overcome the prior art.  The round grasping surfaces are an embodiment of similarly allowed manipulators of the same family of applications. Since a proper terminal disclaimer of the related cases has been filed and approved, and the amendments overcome the prior art, then the present claims are allowable. The rejection of claims 14 and 16-21 has been withdrawn. 
The amendment to the specification is acknowledged. The previous objection to the disclosure is withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 07/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Nos. 10,441,302, 9,610,088, and 9,265,514 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 and 10-13, directed to an invention non-elected without traverse.  Accordingly, claims 1-8 and 10-13 have been cancelled.

Reasons for Allowance
Claims 14-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matter of Claim 14 could not be found or was not suggested in the prior art. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a manipulator comprising first and second grasping surfaces extending from the distal end of respective first and second arms at respective first and second pivot points, wherein the first and second grasping surfaces are round and connected together and biased toward each other by a respective first and second spring force, wherein the first and second grasping surfaces approach each other and rotate inwardly (to grasp and draw tissue into the manipulator when the manipulator is actuated to reduce the distance of the distal ends of the first and second arms), in combination with the other limitations of the claim. This reason for allowance is similar to the related cases in the same family of this application, with the difference being the shape of the grasping surface. The different grasping surfaces are different embodiments of the same allowable subject matter. The allowable embodiment of the present invention is exemplified by Applicant’s Figs. 5A and 5B, reproduced below:

    PNG
    media_image1.png
    751
    543
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792